Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 8-10 of claim 1l, the phrase “to establish a direct connection the headspace that is filled with headspace gas and the sampling opening” is indefinite since it does not make proper sense, and “the headspace” lacks antecedent basis. Does this phrase mean that a direct connection between a headspace at the bottom of the can that is filled with headspace gas and the sampling opening is established? 
On line 2 of claim 3, the phrase “the sample liquid” lacks antecedent basis. On line 3 of claim 3, the phrase “increasing a pressure” is indefinite since it is not clear in what the pressure is increased. Is the pressure increased inside the beverage can? On line 4 of claim 3, the phrase “the pressure” lacks antecedent basis. 
On line 2 of claim 4, the phrase “the liquid” lacks antecedent basis. On line 4 of claim 4, the phrase “the oxygen content in the liquid” lacks antecedent basis. 
On lines 2-3 of claim 5, the phrase “in particular via the hollow piercer, an oxygen sensor is introduced” is indefinite since it is not clear whether this phrase means that an oxygen sensor is connected to or located on the hollow piercer. On line 3 of claim 5, the phrase “the oxygen concentration” lacks antecedent basis. Claim 5 is indefinite since it recites that an oxygen concentration/content and an oxygen partial pressure of the headspace gas is determined by an oxygen sensor inserted into the headspace gas via the hollow piercer. However, claim 1, from which claim 5 depends, recites that an oxygen concentration/content and an oxygen partial pressure of the headspace gas is determined by supplying the headspace gas of the beverage can to a sensor unit having a number of sensors. Therefore, the recitation in claim 5 is not commensurate in scope with what is recited in claim 1. 
On lines 1-2 of claim 7, the phrase “a foaming liquids” should be changed to –a foaming liquid—so as to make proper sense. 
On line 4 of claim 8, the phrase “the pressure” lacks antecedent basis and is indefinite since it is not clear what the pressure is measured in. Is a pressure of the headspace gas in a headspace of the beverage can measured? On line 5 of claim 8, the phrase “the temperature” lacks antecedent basis and is indefinite since it is not clear what the temperature is measured in. Is a temperature of the headspace gas measured in the method? Claim 8 is also indefinite since it is not clear whether the recited pressure sensor and temperature sensor are located in the “sensor unit” along with the oxygen sensor, or whether the pressure and temperature sensors are located someplace else besides the “sensor unit”. 
Claim 10 is indefinite since it is not clear whether each of the recited “temperature sensor, pressure sensor and oxygen sensor are a part of the “sensor unit”. 
Claim 11 is indefinite since it recites “further sensors”. However, claim 1 only recites that the “sensor unit” contains a “number of sensors”, not any particular type of sensor such as an oxygen sensor. Therefore, it is unclear what the “further sensors” are “further” in addition to. ON line 4 of claim 11, the phrase “the liquid” lacks antecedent basis. 
On line 1 of claim 12, the phrase “the measurement” lacks antecedent basis. On line 3 of claim 12, the phrases “the pump” and “the ring line” lack antecedent basis since claim 1, from which claim 12 depends, does not positively recite any pump or ring line. 
On line 2 of claim 13, the phrase “the pressure” lacks antecedent basis and should be changed to –a pressure--. 
On lines 1 and 3 of claim 14, the phrase “the container” lacks antecedent basis since claim 1 recites a “beverage can”, not a container. On lines 1-2 of claim 14, the phrase “the pressure” lacks antecedent basis and should be changed to –a pressure--. On line 2 of claim 14, the phrase “the ring line” lacks antecedent basis since claim 1, from which claim 14 depends, does not positively recite a ring line. On line 3 of claim 14, the phrase “the sample liquid” lacks antecedent basis. 
On lines 6-7 of claim 15, the phrase “a sensor unit arranged within the line and configured to sample the headspace gas of the beverage can via the hollow piercer” is indefinite since it is not clear where the headspace gas is sampled from in the beverage can. Is the headspace gas located at the top of the can or the bottom of the can? According to the description of the invention in the specification, the beverage can is inverted upside down so that a headspace gas is formed in the bottom of the can, and then the headspace gas is sampled from the bottom of the can by piercing the bottom with a hollow piercer. Claim 15 should be amended to clearly recite this so as to be commensurate in scope with the description of the invention provided in the specification. On lines 9-10 and lines 13-14 of claim 15, the phrase “the headspace” lacks antecedent basis. On line 10 and line 14 of claim 15, the phrase “the sampling opening” lacks antecedent basis. On lines 12-13 of claim 15, the phrase “a controller configured to cause the liquid level to be lowered in a defined manner via the piercer” is indefinite since lines 8-9 of claim 15 recite that the sampling tube is configured to “enable a liquid level in the beverage can to be lowered”. Therefore, it is not clear whether the sampling tube or the piercer allows a liquid level in the beverage can to be lowered. 
In claim 17, the “ring line” is indefinite since it is not clear whether this is the same as or different from the “line” recited in claim 15. On line 4 of claim 17, the phrase “the headspace” lacks antecedent basis. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/846,664 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method and a device for measuring an oxygen content of headspace gas in a liquid-filled container, such as a beverage can, comprising using a hollow piercer disposed on a piercing head to form a sampling opening in the can and causing a sampling tube to penetrate through the sampling opening into a headspace of the can, supplying a headspace gas into a sensor unit having a plurality of sensors via the sampling tube and/or the hollow piercer, determining an oxygen content and/or an oxygen partial pressure and/or a headspace volume of the headspace gas with the sensor unit, and covering the sampling opening in an airtight manner by means of sealing elements arranged on the hollow piercer of the piercing head. Both sets of claims also recite the same dependent limitations comprising lowering a liquid level in the can before a measurement of the headspace gas via the sampling tube such that the headspace in the can receives a direct connection to the sampling opening, generating a foam in the headspace so as to bind the headspace gas to the foam, including each of an oxygen sensor, a CO2 sensor, an alcohol sensor and/or a sugar sensor in the sensor unit, using a pump and a ring line to pump the headspace gas into the sensor unit and then back into the headspace until the headspace gas and sensors reach a stable temperature, lowering the sampling tube into a liquid in the can after measuring an oxygen content of the headspace gas so as to sample the liquid and measure an oxygen content of the liquid, flushing the piercer, piercing head, the sensor unit, the pump, the ring line and the sampling tube with a flushing medium prior to use, and including a pressure sensor and a temperature sensor in the device in order to determine an oxygen content and/or a headspace volume of the headspace gas. Claims 1-20 in application serial no. 16/846,664 fail to recite placing the container or beverage can upside down with a bottom of the can being inverted relative to gravity in order to enable the headspace gas to collect at the bottom of the can, and then piercing the bottom of the can with the hollow piercer in order to form the sampling opening in the bottom of the can. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to turn the liquid-filled container recited in the claims of application serial no. 16/846,664 upside down with a bottom of the can being inverted relative to gravity, and then pierce the bottom of the can with the hollow piercer in order to form the sampling opening in the bottom of the can because doing so would allow easier access to headspace gas in the container since many liquid-filled containers (i.e. beverage containers) have inverted bottoms which inherently lead to an empty space for headspace gas to collect in when turned over. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Fitzpatrick who teaches of a method for sampling headspace gas at the top of a sealed container holding a liquid and sampling the liquid from a bottom of the container; Stutler et al who teach of an apparatus and a method for sampling headspace gas inside of cans; Seiden et al who teach of a gas content measurement in a sealed container of liquid by degassing; and Garza et al who teach of an apparatus and a method for determining oxygen and carbon dioxide in sealed containers. 















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        May 17, 2022